198 F.2d 20
NATIONAL LABOR RELATIONS BOARD, Plaintiff and Appellee,v.CAPITAL SERVICE, Inc., et al.
No. 13416.
United States Court of Appeals Ninth Circuit.
June 24, 1952.

Hill, Farrer & Burrill and Hyman Smith, Los Angeles, Cal., for defendants and appellants.
George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., Charles K. Hackler, Chief Law Officer, Los Angeles, Cal., Norton J. Come, Atty., N.L.R.B., Washington, D.C., James V. Constantine, Atty., N.L.R.B., Los Angeles, Cal., for plaintiffs and appellees.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Capital Service, Inc., moves to stay a district court injunction against the enjoyment of a state court injunction, given to Capital Service, Inc., enjoining picketing by a union of Capital's retail outlets.


2
The motion is denied.


3
It is further ordered that the appeal herein be submitted on briefs, the appellants' brief to be filed within fifteen days hereafter, the appellee's within fifteen days of the service of appellants' brief.  The appellants will have ten days after the service of appellee's brief in which to file a reply brief.